Exhibit (10) (g)

EARLY RETIREMENT AND CONSULTING AGREEMENT

                THIS EARLY RETIREMENT AND CONSULTING AGREEMENT (the
"Agreement"), made and entered into as of the 27th day of July, 2001 (the
"Effective Date"), by and between BROWN SHOE COMPANY, INC., a New York
corporation (the "Company"), and BRIAN C. COOK ("Executive").

                WITNESSETH THAT:

                WHEREAS, Executive currently serves as Executive Vice President
of the Company, as well as President of Famous Footwear, a division of the
Company;

                WHEREAS, Executive is desirous of stepping down as Executive
Vice President of the Company and President of Famous Footwear and retiring
prior to age 65 and Executive shall voluntarily retire as an employee of the
Company, effective on such date as is mutually agreeable to the Company and
Executive, but no later than February 1, 2002 (the "Retirement Date");

                WHEREAS, Executive possesses skills and leadership experience
which the Company is desirous of calling upon from time to time for a period not
to exceed the forty-eight month period following the Retirement Date; and

                WHEREAS, Executive is willing to provide his skills and the
benefit of his leadership from time to time during such period following the
Retirement Date as a consultant to the Company.

                NOW, THEREFORE, in consideration of the mutual undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive agree as
follows:

                1. Engagement as Consultant. The Company shall retain Executive
as a consultant for the period commencing on the first day after the Retirement
Date through the end of the forty-eight (48) month period following the
Retirement Date (the "Consulting Period"). During the Consulting Period,
Executive shall be an independent contractor. Executive and the Company
acknowledge that while Executive will step down as Executive Vice President of
the Company and President of Famous Footwear as of his 62nd birthday, he may
still remain as an active employee of the Company after such date and the
Consulting Period will not begin until the day after the Retirement Date.

                2. Consulting Duties. The Chief Executive Officer and/or the
Chairman of the Board of Directors may from time to time request Executive to
furnish his services as a consultant. Such services shall include:

                    (a) consultation concerning the management and overall
policy and strategic direction of the businesses of the Company and the
financial consequences thereof;



--------------------------------------------------------------------------------

                    (b) assisting with the transition of leadership at Famous
Footwear and maintaining and expanding relationships with vendors;

                    (c) consultation regarding real estate strategies, which may
include site visits to current and prospective store locations;

                    (d) consultation and strategizing regarding merchandising
practices and inventory management; and

                    (e) consultation with respect to special projects designated
by the Chief Executive Officer and/or the Chairman of the Board of the Company.

Executive shall not be required to hold himself available for consulting
services at any fixed time, but shall be "available on a reasonable basis."
Executive's presence shall not be required at any particular office or place in
order to render his consulting services unless such services could not
reasonably be performed in another location or by telephone or letter. For
purposes of this Agreement, "available on a reasonable basis" shall mean, for
each 12-month period during the Consulting Period, either: (i) up to a total of
100 days, or (ii) 8 days per month during each month of the 12-month period.

                    3. Consulting Fee. Subject to the terms of this Agreement,
the Company shall pay Executive a per month consulting fee during the Consulting
Period, in each case payable on the last day of the month, in accordance with
the following schedule:
 

Month Consulting Fee Per Month Months 1-18  $47,917 Months 19-34 $40,000 Months
35-48  $20,000

Executive and the Company acknowledge that it is in both their best interests
for Executive to step down as Executive Vice President of the Company and
President of Famous Footwear on August 23, 2001 (his 62nd birthday). When
Executive does step down as Executive Vice President of the Company and
President of Famous Footwear and if he does not at that time retire as an
employee of the Company, Executive shall assume the duties of "special
assistant" to the Chairman of the Company at the same salary that he was paid as
Executive Vice President of the Company and President of Famous Footwear and
Executive and the Company agree that the length of time (in months) that the
Executive is no longer serving as Executive Vice President of the Company and
President of Famous Footwear prior to the Retirement Date shall be deducted from
the Consulting Period. (For illustrative purposes, when Executive steps down as
Executive Vice President of the Company and President of Famous Footwear as of
August 23, 2001 and if he retires as an employee on February 1, 2002, then 5
months will be deducted from the Consulting Period and the Consulting Period
will end forty-one (41) months after the Retirement Date. If, however, after
Executive steps down as Executive Vice President of the Company and President of
Famous Footwear on August 23, 2001, he officially retires as an employee of the

2

--------------------------------------------------------------------------------

Company prior to February 1, 2002, the Consulting Period will begin the day
after the Retirement Date.)

                    4. Annual Bonus. Subject to the terms of this Agreement,
during the Consulting Period, Executive shall receive three fiscal year bonuses
as follows:
 

Fiscal Year Payment Date Amount* 2001 No later than April, 2002 The greater of
(i) the amount actually earned pursuant to the terms of the Company's bonus plan
(not to exceed the maximum amount available to Executive thereunder), or (ii)
$150,000. 2002 No later than April, 2003 The greater of (i) the amount actually
earned pursuant to the terms of the Company's bonus plan (not to exceed the
target amount available to Executive thereunder), or (ii) $125,000. 2003 No
later than April, 2004 The greater of (i) the amount actually earned pursuant to
the terms of the Company's bonus plan (not to exceed the target amount available
to Executive thereunder), or (ii) $100,000.

*For purposes of determining the bonus amount actually earned for each of three
bonuses under the terms of the Company's bonus plan during the Consulting
Period, Executive's base salary amount in effect while he was employed by the
Company will not be used. Instead, solely for purposes of applying the terms of
the Company's bonus plan to determine the bonus amount to which Executive is
entitled, Executive's "base salary" for each fiscal year shall be deemed to be
an amount equal to the sum of the consulting fees paid for the last full month
preceding the end of the fiscal year for which the bonus is being paid,
multiplied by 12.                     5. Long-Term Incentive Payments. Subject
to the terms of this Agreement, during the Consulting Period, Executive shall be
eligible to receive a long-term incentive cash payment for each of the three
performance periods specified below in the table. The three payments will not be
made pursuant to awards granted under the Brown Shoe Company, Inc. Incentive and
Stock Compensation Plan (the "Incentive Plan"), but the amount of each payment
will be based on the achievement of the performance targets established by the
Board of Directors of the Company for the corresponding performance periods
under the Incentive Plan. In consideration of the foregoing, Executive
acknowledges and agrees that all long-term incentive awards which have been
granted to him under the Incentive Plan with respect to the performance periods
specified below are hereby canceled and forfeited in all respects as of the
Effective Date and the Company shall have no obligation to honor such awards.
Further, Executive acknowledges that any long-term incentive cash payment to
which he may be entitled

3

--------------------------------------------------------------------------------

under this Section 5 shall only be paid in the form of cash and not shares of
Company common stock. The three long-term incentive payments that Executive is
eligible to receive pursuant to this Section 5 shall be made in accordance with
the following terms and conditions:
 

Performance Period Number of Performance Shares/Units Granted Form of
Payment/Payment Amount Payment Date Fiscal Years 99-01 Same number as originally
awarded by Company pursuant to Incentive Plan for performance period  Cash
payment equal to (i) the number of performance shares/units earned over
performance period, taking into consideration the extent to which the applicable
performance targets established for the performance period under the Incentive
Plan have been achieved, multiplied by (ii) the Fair Market Value (as defined in
the Incentive Plan) of one share of the Company's common stock as of the date
immediately preceding the date on which such cash payment is made to Executive
Payment no later than April 30, 2002 Fiscal Years 00-02 Same number as
originally awarded by Company pursuant to Incentive Plan for performance period
Cash payment determined pursuant to same formula described above Payment no
later than April 30, 2003 Fiscal Years 01-03 Same number as originally awarded
by Company pursuant to Incentive Plan for performance period Cash payment
determined pursuant to same formula described above Payment no later than April
30, 2004

                    6. Pension Benefits. As of the Retirement Date, pension
payments to which Executive is entitled under the Brown Shoe Company, Inc.
Retirement Plan and the Brown Shoe Company, Inc. Executive Retirement Plan (the
"SERP") shall be determined, and paid, in accordance with the terms of the
plans, except that, solely for purposes of calculating retirement benefits under
the SERP, Executive shall receive an additional 10 years of service as provided
in the agreement dated October, 1997.

                    7. Restricted Stock and Stock Options. All transfer and
forfeiture restrictions on any shares of restricted stock held by Executive as
of the Retirement Date shall lapse on such date. With respect to each non-vested
option to purchase Company stock held by Executive on the Retirement Date, the
Company shall make a cash lump sum payment to Executive in an amount equal to
the excess, if any, of the fair market value of the Company
 
 



4


--------------------------------------------------------------------------------

stock subject to such option, determined as of the close of business on the
Retirement Date (or, if the Retirement Date is not a business day, then the next
business day), over the exercise price of such option. After Executive shall
have received such lump sum payment, all such non-vested options shall be
cancelled as of the Retirement Date.

                    8. Medical and Dental Benefits. Until Executive attains age
65, the Company shall provide Executive and his dependents with medical and
dental benefits consistent with the medical and dental benefits being provided
to Executive and his dependents immediately prior to the Retirement Date.

                    9. Perquisites. Executive shall be entitled:

                        (a) to receive reimbursement from the Company during the
Consulting Period for outside office space in an amount not to exceed $2,000 per
month;

                        (b) to keep his office furniture and furnishings from
his present office;

                        (c) to receive and utilize until he attains age 65 a
Product Discount Card; and

                        (d) to receive reimbursement from the Company during the
Consulting Period for any club food minimums owed to any club in which Executive
was a member immediately prior the Retirement Date.

                    10. Death or Permanent Disability. In the event of the death
or permanent disability (as determined by the Company in good faith) of
Executive during the Consulting Period, the Company's obligation to provide the
payments, benefits and perquisites described in this Agreement shall cease as of
the date of such death or permanent disability; provided, however, monthly
consulting fees shall continue to be paid in accordance with the schedule set
forth in Section 3 hereof until the earlier of (i) the end of the calendar year
in which such death or permanent disability occurs, or (ii) the end of the
Consulting Period, and any undistributed pension benefits shall be paid in
accordance with the terms of the plans. In the event of death, any monthly
consulting fees payable as provided in this Section 10 shall be made to
Executive's designated beneficiary, or if Executive leaves no designated
beneficiary, to his estate.

                    11. Covenant Not to Compete. Payments made pursuant to
Sections 3, 4 and 5 hereof are subject to the following restrictions:

                        (a) Restrictions.

                            (i) Executive acknowledges that (A) the Company has
spent substantial money, time and effort over the years in developing and
solidifying its relationships with its Customers (as defined below) throughout
the world and in developing its Confidential Information (as defined in Section
12 hereof); and (B) under this Agreement, the Company is agreeing to provide
Executive with certain benefits based upon Executive's assurances and

5

--------------------------------------------------------------------------------

promises contained herein not to divert the Company's Customers' goodwill or to
put himself in a position following his employment with the Company in which the
confidentiality of the Company's Confidential Information might somehow be
compromised.

                            (ii) Accordingly, Executive agrees that, during the
Consulting Period and for thirty-six (36) months thereafter, Executive will not,
directly or indirectly, on Executive's own behalf or on behalf of any other
person, firm, corporation or entity (whether as owner, partner, consultant,
employee or otherwise):

                                (A) provide any executive- or managerial-level
services in the shoe industry in the United States in competition with the
Company, for any Competitor (as defined below)

                                (B) hold any executive- or managerial-level
position with any Competitor in the United States;

                                (C) engage in any research and development
activities or efforts for a Competitor, whether as an employee, consultant,
independent contractor or otherwise, to assist the Competitor in competing in
the shoe industry in the United States;

                                (D) cause or attempt to cause any Customer to
divert, terminate, limit, modify or fail to enter into any existing or potential
relationship with the Company;

                                (E) cause or attempt to cause any shoe supplier
or manufacturer of the Company to divert, terminate, limit, modify or fail to
enter into any existing or potential relationship with the Company;

                                (F) solicit, entice, employ or seek to employ,
in the shoe industry, any executive- or managerial-level executive of, or any
consultant or advisor to, the Company; and

                                (G) communicate in any way that negatively
reflects upon, or disparages in any way, or induces or encourages others to
disparage in any way, the Company, its services, its products, or any of its
current or former directors, officers, employees or agents, or the Company's
practices, policies or strategies.

For purposes of this Agreement, "Competitor" shall mean any person, firm,
corporation, partnership or other entity for which, in its prior fiscal year,
the wholesale or retail footwear business accounted for at least 2% of his or
its total business. Provided, however, that for the thirty-six (36) months after
the Consulting Period, for purposes of subsections (A), (B) and (C) above, the
term "Competitor" shall only refer to direct competitors of the Company in the
retail shoe industry. In addition, for purposes of this Agreement, "Customer"
shall mean any wholesale customer of the Company which purchased, or is
reasonably expected to purchase, from the Company during, or within one (1) year
immediately following the expiration of, the
 
 



6

--------------------------------------------------------------------------------

Consulting Period more than $1,000,000 in shoes.

                    (b) Acknowledgment Regarding Restrictions. Executive
recognizes and agrees that the restraints contained in Section 11.(a) (both
separately and in total) are reasonable and should be fully enforceable in view
of the high-level positions Executive has had with the Company, the national and
international nature of both the Company's business and competition in the shoe
industry, and the Company's legitimate interests in protecting its Confidential
Information and its Customer goodwill and relationships. Executive specifically
hereby acknowledges and confirms that he is willing and intends to, and will,
abide fully by the terms of Section 11.(a) of this Agreement. Executive further
agrees that the Company would not have adequate protection if Executive were
permitted to work for its Competitors in violation of the terms of this
Agreement since the Company would be unable to verify whether (i) its
Confidential Information was being disclosed and/or misused, and (ii) Executive
was involved in diverting or helping to divert the Company's Customers and/or
its Customer goodwill.

                    (c) Company's Right to Injunctive Relief. In the event of a
breach or threatened breach of any of Executive's duties and obligations under
the terms and provisions of Section 11.(a) of this Agreement, the Company shall
be entitled, in addition to any other legal or equitable remedies it may have in
connection therewith (including any right to damages that it may suffer), to
temporary, preliminary and permanent injunctive relief restraining such breach
or threatened breach. Executive hereby expressly acknowledges that the harm
which might result to the Company's business as a result of noncompliance by
Executive with any of the provisions of Section 11.(a) would be largely
irreparable. Executive specifically agrees that if there is a question as to the
enforceability of any of the provisions of Section 11.(a) hereof, Executive will
not engage in any conduct inconsistent with or contrary to such Section until
after the question has been resolved by a final judgment of a court of competent
jurisdiction. Executive undertakes and agrees that if Executive breaches or
threatens to breach the Agreement, Executive shall be liable for any attorneys'
fees and costs incurred by Company in enforcing its rights hereunder.

                    (d) Executive Agreement to Disclose this Agreement. So long
as the terms of this Section 11 are in effect, Executive agrees to disclose such
terms to any potential future employer.

            12. Confidential Information. Executive acknowledges and confirms
that certain data and other information (whether in human or machine readable
form) that comes into his possession or knowledge (whether before or after the
date of this Agreement) and which was obtained from the Company, or obtained by
Executive for or on behalf of the Company, and which is identified herein is the
secret, confidential property of the Company (the "Confidential Information").
This Confidential Information includes, but is not limited to:

                    (a) lists or other identification of customers or
prospective customers of the Company (and key individuals employed or engaged by
such parties);

                    (b) lists or other identification of sources or prospective
sources of the

7

--------------------------------------------------------------------------------

Company's products or components thereof (and key individuals employed or
engaged by such parties);

                    (c) all compilations of information, correspondence,
designs, drawings, files, formulae, lists, machines, maps, methods, models,
notes or other writings, plans, records, regulatory compliance procedures,
reports, specialized or technical data, schematics, source code, object code,
documentation, and software used in connection with the development,
manufacture, fabrication, assembly, marketing and sale of the Company's
products;

                    (d) financial, sales and marketing data relating to the
Company or to the industry or other areas pertaining to the Company's activities
and contemplated activities (including, without limitation, manufacturing,
transportation, distribution and sales costs and non-public pricing
information);

                    (e) equipment, materials, procedures, processes, and
techniques used in, or related to, the development, manufacture, assembly,
fabrication or other production and quality control of the Company's products
and services;

                    (f) the Company's relations with its customers, prospective
customers, suppliers and prospective suppliers and the nature and type of
products or services rendered to such customers (or proposed to be rendered to
prospective customers);

                    (g) the Company's relations with its employees (including,
without limitation, salaries, job classifications and skill levels); and

                    (h) any other information designated by the Company to be
confidential, secret and/or proprietary (including without limitation,
information provided by customers or suppliers of the Company).

Notwithstanding the foregoing, the term "Confidential Information" shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by Executive in violation of
this Agreement.

                13. Waiver and Release. As a condition precedent to the
Company's obligations under this Agreement, concurrently with the execution of
this Agreement, Executive shall execute the release attached hereto as Exhibit A
(the "Release"). In the event Executive exercises his right to revoke the
Release within seven (7) days after the execution thereof, all of the terms and
conditions of this Agreement shall be deemed null and void and of no force and
effect and the Company and Executive shall have no obligation to honor the terms
of this Agreement.

                14. Taxes. Executive acknowledges that, during the Consulting
Period, he will not be an "employee" (or person of similar status) of the
Company or any of its affiliates for purposes of the Internal Revenue Code of
1986, as amended (the "Code") or the Employee Retirement Income Security Act of
1974, as amended. Executive acknowledges that he will not

8


--------------------------------------------------------------------------------

be paid any "wages" (as defined in the Code) in respect of the consulting
services. As such, Executive shall be responsible for the payment of any and all
required federal, state and local taxes incurred, or to be incurred, in
connection with any amounts payable to Executive under this Agreement.

                15. Miscellaneous.

                    (a) Notices. Any notice to be given by either party
hereunder shall be in writing and shall be deemed to have been duly given if
delivered or mailed, certified or registered mail, postage prepaid, as follows:

                If to the Company:

                Brown Shoe Company, Inc.
                8300 Maryland Avenue
                St. Louis, MO 63166-0029
                Attention: Chief Executive Officer

                If to Executive

                Brian C. Cook
                4830 Morris Court
                Waunakee, WI 53597

Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.

                    (b) Successors; Binding Agreement.

                        (i) The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, upon or prior to
such succession, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. A copy of such assumption and
agreement shall be delivered to Executive promptly after its execution by the
successor. Failure of the Company to obtain such agreement upon or prior to the
effectiveness of any such succession shall be a breach of this Agreement. As
used in this Agreement, "Company" shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid which executes and
delivers the agreement provided for in this Subsection 15.(b)(i) or which
otherwise becomes bound by the terms and provisions of this Agreement by
operation of law.

                        (ii) This Agreement is personal to Executive and
Executive may not assign or delegate any part of his rights or duties hereunder
to any other person, except

9

--------------------------------------------------------------------------------

that this Agreement shall inure to the benefit of, and be enforceable by,
Executive's legal representatives, executors, administrators, heirs and
beneficiaries.

                    (c) Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, shall to any extent be held
to be invalid or unenforceable, the remainder of this Agreement and the
application of such provision to persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby, and
each provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

                    (d) Headings. The headings in this Agreement are inserted
for convenience of reference only and shall not in any way affect the meaning of
interpretation of this Agreement.

                    (e) Counterparts. This Agreement may be executed in one or
more identical counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.

                    (f) Waiver. Neither any course of dealing nor any failure or
neglect of either party hereto in any instance to exercise any right, power or
privilege hereunder or under law shall constitute a waiver of such right, power
or privilege or of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged
therewith, and, in the case of the Company, by its duly authorized officer.

                    (g) Entire Agreement. This instrument constitutes the entire
agreement of the parties in this matter and shall supersede any other agreement,
including, but not limited to, the Severance Agreement dated July 27, 1998 (the
"Severance Agreement"), between the parties, oral or written, concerning the
same subject matter. As a result thereof, Executive agrees and acknowledges
that, as of the Effective Date of this Agreement, the Severance Agreement shall
be deemed terminated and of no further force and effect, and that the Company
shall have no obligation whatsoever to provide any payments or benefits to
Executive described in the Severance Agreement.

                    (h) Amendment. This Agreement may be amended only by a
writing which makes express reference to this Agreement as the subject of such
amendment and which is signed by Executive and by a duly authorized officer of
the Company.

                        (i) Governing Law. In light of the Company's and
Executive's substantial contacts with the State of Missouri, the fact that the
Company is headquartered in Missouri and Executive resides in and/or reports to
Company management in Missouri, the parties' interests in ensuring that disputes
regarding the interpretation, validity and enforceability of this Agreement are
resolved on a uniform basis, and the Company's execution of, and the making of,
this Agreement in Missouri, the parties agree that: (a) any litigation involving
any noncompliance with or breach of the Agreement, or regarding the
interpretation, validity and/or

10

--------------------------------------------------------------------------------

enforceability of the Agreement, shall be filed and conducted exclusively in the
state or federal courts in St. Louis City or County, Missouri; and (b) the
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Missouri, without regard for any conflict of law principles.

                IN WITNESS WHEREOF, Executive and the Company have executed this
Agreement as of the 27th day of July, 2001.

                                                                                   
BROWN SHOE COMPANY, INC.

                                                                                   
By:    /s/ Ronald A. Fromm
                                                                                   
Name: Ronald A. Fromm
                                                                                   
Title: Chairman, Chief Executive Officer and President  
                                                                                   
EXECUTIVE

                                                                                   
By:_/s/ Brian C. Cook__________________________
                                                                                           
Brian C. Cook
 
 



11

--------------------------------------------------------------------------------

Exhibit A

RELEASE








                RELEASE (the "Release") dated as of the Retirement Date (as
defined in the Consulting Agreement as defined below) by and between Brian C.
Cook ("Executive") and Brown Shoe Company, Inc., a New York corporation (the
"Company").

                WITNESSETH THAT:

                WHEREAS, the Company and Executive are parties to an Early
Retirement and Consulting Agreement dated July 27, 2001 (the "Consulting
Agreement"); and

                WHEREAS, the execution of this Release is a condition precedent
to, and material inducement to, the Company's obligations under the Consulting
Agreement.

                NOW, THEREFORE, the parties hereto agree as follows:

                1. Mutual Promises. The Company undertakes the obligations
contained in the Consulting Agreement in exchange for Executive's promises and
obligations contained herein.

                2. Release of Claims; Agreement Not to File Suit. a. Executive,
for and on behalf of himself and his heirs, beneficiaries, executors,
administrators, successors, assigns and anyone claiming through or under any of
the foregoing, agrees to, and does, remise, release and forever discharge the
Company and its subsidiaries and affiliates, each of their shareholders,
directors, officers, employees, agents and representatives, and its successors
and assigns (collectively, the "Company Released Persons"), from any and all
matters, claims, demands, damages, causes of action, debts, liabilities,
controversies, judgments and suits of every kind and nature whatsoever, foreseen
or unforeseen, known or unknown, which have arisen or could arise from matters
which occurred prior to the date of this Release, which matters include without
limitation: (i) the matters covered by this Release or the Consulting Agreement,
(ii) Executive's employment and/or termination from employment with the Company,
and (iii) any claims which might otherwise arise in the future as a result of
arrangements or agreements in effect as of the date of this Release or the
continuance of such arrangements and agreements.

b. Executive, for and on behalf of himself and his heirs, beneficiaries,
executors, administrators, successors, assigns, and anyone claiming through or
under any of the foregoing, agrees that he will not file or otherwise submit any
charge, claim, complaint, or action to any agency, court, organization, or
judicial forum (nor will Executive permit
 
 

--------------------------------------------------------------------------------

any person, group of persons, or organization to take such action on his behalf)
against any Company Released Person arising out of any actions or non-actions on
the part of any Company Released Person arising before the date of this Release.
Executive further agrees that in the event that any person or entity should
bring such a charge, claim, complaint, or action on his behalf, he hereby waives
and forfeits any right to recovery under said claim and will exercise every good
faith effort to have such claim dismissed.

c. The charges, claims, complaints, matters, demands, damages, and causes of
action referenced in Sections 2(a) and 2(b) include, but are not limited to: (i)
any breach of an actual or implied contract of employment between Executive and
any Company Released Person, (ii) any claim of unjust, wrongful, or tortuous
discharge (including any claim of fraud, negligence, retaliation for
whistleblowing, or intentional infliction of emotional distress), (iii) any
claim of defamation or other common law action, or (iv) any claims of violations
arising under the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e et
seq., the Age Discrimination in Employment Act, 29 U.S.C. §621 et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq., the Fair
Labor Standards Act of 1938, as amended, 29 U.S.C. §201 et seq., the
Rehabilitation Act of 1973, as amended, 29 U.S.C. §701 et seq., or of the
Missouri Human Rights Act, §213.000 R.S. Mo. et seq., the Missouri Service
Letter Statute, §209.140 R.S. Mo. or any other relevant federal, state, or local
statutes or ordinances, or any claims for pay, vacation pay, insurance, or
welfare benefits or any other benefits of employment with any Company Released
Person arising from events occurring prior to the date of this Release other
than those payments and benefits specifically provided herein.

d. This Release shall not affect Executive's right to any governmental benefits
payable under any Social Security or Worker's Compensation law now or in the
future.

                3. Release of Benefit Claims. Executive, for and on behalf of
himself and his heirs, beneficiaries, executors, administrators, successors,
assigns and anyone claiming through or under any of the foregoing, further
releases and waives any claims for pay, vacation pay, insurance or welfare
benefits or any other benefits of employment with any Company Released Person
arising from events occurring prior to the date of this Release other than
claims to the payments and benefits specifically provided for in the Consulting
Agreement.

                4. Revocation Period; Knowing and Voluntary Agreement. a.
Executive acknowledges that he has been given a period of at least twenty-one
(21) days from the date of receipt of this Release to consider whether or not to
accept this Release. Furthermore, Executive may revoke this Release for seven
(7) days following its execution.

b. Executive represents, declares and agrees that he voluntarily accepts the
payments described in the Consulting Agreement for purposes of making a full and
final
 

Page 2

--------------------------------------------------------------------------------

compromise, adjustment and settlement of all potential claims hereinabove
described. Executive hereby acknowledges that he has been advised of the
opportunity to consult an attorney and that he understands the Release and the
effect of signing the Release.                 5. Severability. If any provision
of this Release or the application thereof to any person or circumstance shall
to any extent be held to be invalid or unenforceable, the remainder of this
Release and the application of such provision to persons or circumstances other
than those as to which it is held invalid or unenforceable shall not be affected
thereby, and each provision of this Release shall be valid and enforceable to
the fullest extent permitted by law.

                6. Headings. The headings in this Release are inserted for
convenience of reference only and shall not in any way affect the meaning or
interpretation of this Release.

                7. Counterparts. This Release may be executed in one or more
identical counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

                8. Entire Agreement. This Release and Consulting Agreement
constitutes the entire agreement of the parties in this matter and shall
supersede any other agreement between the parties, oral or written, concerning
the same subject matter.

                9. Governing Law. This Release shall be governed by, and
construed and enforced in accordance with, the laws of the State of Missouri,
without reference to the conflict of laws rules of such State.

                IN WITNESS WHEREOF, Executive and the Company have executed this
Release as of the day and year first above written.

                                                                                       
BROWN SHOE COMPANY, INC.

                                                                                       
By: __/s/ Ronald A. Fromm______________________
                                                                                       
Name: Ronald A. Fromm
                                                                                       
Title: Chairman, Chief Executive Officer and President  
                                                                                       
EXECUTIVE

                                                                                       
By:    /s/ Brian C. Cook _________________________
                                                                                               
Brian C. Cook
 
 

Page 3


--------------------------------------------------------------------------------